Upon petition for a rehearing it is contended that the Court in its opinion of November 21, 1932, failed to consider and pass upon, the assignments of error to the effect that the Court erred in granting its order of December 7, 1929, temporarily enjoining the further prosecution of the ejectment action or other possessory actions against the appellees, and that the final decree was erroneous in making said injunction permanent, and in granting a mandatory injunction requiring the dismissal of the ejectment action.
The vendors should not have been unconditionally and permanently enjoined from prosecuting their action in ejectment or other possessory actions designed to re-acquire *Page 289 
possession of the property after the time vendees had rescinded their agreement to purchase. But their right to do so should have been conditioned upon the vendors doing equity toward the vendee with reference to the matters involved in the suit as determined by the final decree. Thetemporary injunction was not erroneous since it was granted to hold the situation of the parties in statu quo pending the determination of the equities.
The vendees should by the final decree be required to yield to the vendors a proper accounting and compensation for their use and occupation of the property after the date the rescission became an accomplished fact. This was held in our original decision and is adhered to on this application for rehearing. And upon equitable considerations, interest on the first payment made by the complainants on the purchase price of the property should not be allowed to the complainants during the period they had the beneficial use and occupation of the premises.
The counterclaim filed with the answer and demurrer was made a part of the same document that embraced the purported answer and demurrer. When the execution of that document fell, through insufficient verification, it fell as a whole, and must be regarded as eliminated from the record as a whole.
The decree is reversed for further proceedings not inconsistent with the opinion of this Court filed November 21, 1932, and this opinion, and a rehearing denied.
DAVIS, C.J., AND WHITFIELD, TERRELL AND BUFORD, J.J., concur.